EXHIBIT 10.2

2011 EXECUTIVE OFFICER CASH COMPENSATION ARRANGEMENTS

On June 23, 2011, the Compensation Committee of the Board of Directors (the
“Committee”) of NeoPhotonics Corporation (the “Company”) approved an increase to
the annual base salaries, effective May 16, 2011, for the following named
executive officers of the Company:

 

Named Executive Officer

   Base Salary
Effective
May 16, 2011  

Timothy S. Jenks, President and Chief Executive Officer

   $ 337,920   

Dr. Raymond Cheung, Vice President and Chief Operating Officer

   $ 299,605   

James D. Fay, Vice President and Chief Financial Officer

   $ 291,840   

Benjamin L. Sitler, Vice President of Global Sales

   $ 231,424   

Dr. Wupen Yuen, Vice President of Product Development and Engineering

   $ 220,160   

Approval of Compensation Arrangements for Chief Executive Officer

The Committee approved the following compensation arrangement for Mr. Timothy S.
Jenks, the Company’s President and Chief Executive Officer: a bonus of $25,000
payable in cash for services performed.

Approval of Compensation Arrangements for Chief Financial Officer

The Committee approved the following compensation arrangement for Mr. James D.
Fay, the Company’s Vice President and Chief Financial Officer: a bonus of
$12,500 payable in cash for services performed.